Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 John Vernon Hearnsberger, Appellant                   Appeal from the County Court at Law of
                                                       Panola County, Texas (Tr. Ct. No. 2015-
 No. 06-16-00008-CV         v.                         371). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 Panola County, Texas; Jack Ellett; David              Justice Moseley participating.
 Jeter and Ronald Clinton, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, John Vernon Hearnsberger, pay all costs of this appeal.



                                                      RENDERED AUGUST 26, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk